DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment of November 1, 2019 has been fully and carefully considered.  Claims 1-17 have been cancelled in favor of new claims 18-37.  Acknowledgement of the amendment to the specification and the abstract is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because applicant has included the Figure 1 and element numbers from the figure.  The element numbers and Figure are not required for US practice. Further the abstract was more than 150 words.  The correction below obviates both objections  Applicant can correct the abstract as follows:.  Correction is required.  See MPEP § 608.01(b).
--A method and a system comprising an integrated water purifying apparatus with a pre-filter circuit including a particle filter and an activated carbon filter 5 arranged to produce pre-treated water; a fluid circuit arranged to receive pre-treated water from the pre-filter circuit, the fluid circuit includes a RO-pump and a Reverse Osmosis, (RO) device arranged to produce purified water; a heating device arranged to10 heat purified water from the RO device to a temperature above 65oC; the water purifying apparatus is further arranged to heat disinfect the fluid circuit using the heated purified water. The system further comprises a line set connected to the purified15 water outlet connector  at a water line connector of the line set wherein the line includes at least one sterile sterilizing grade filter arranged to filter the purified water into sterile purified water. –

Claim Interpretation
In order to advance prosecution on the merits and to prevent a restriction or lack of unity of invention, applicant is requested to add the non-transitory computer readable medium storing instructions of claim 34 with the water purification device.  The non-transitory computer readable medium storing instructions can be used with any water purification/washing/sanitizing device and reads on subject matter neither contemplated nor disclosed by the originally filed specification.  If applicant were to tie this to the dialysis system or system for providing a purified sterilized water for use with dialysis prosecution would move forward towards allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieslander et al., US 10,716,886.
Wieslander et al. teach the invention substantially as claimed.  Wieslander et al. teach a peritoneal dialysis system which includes three primary components a PD cycler, a water purifier and a disposable set operating with both the cycler and water purifier.  The water purifier includes multiple components which includes a prefilter, carbon filter, ion exchange resin, waters softener and provide a source of potable or drinkable water.  The device includes bacterial growth inhibiting agent container which is connected with the water purifier.[Note Column 4, lines 48-68]  Wieslander et al. teach that the water purifier and cycler includes a controller which will heat the water to a temperature of 35-37oC for deliver to the body.  The controller can mix the purified water with other agents for dialysis delivery, the water is purified and the controller is capable of sending instructions or signals if the water to be compromised or the sterilization grade filters were to be compromised. [Note Column 5, lines 18-40] Wieslander et al. fully teach using a controller and algorithm with the peritoneal dialysis system which is capable of temperature estimating, temperature sensing control, and monitoring sterilization and purification standard for the water.[Note Column 17, lines 24-60].  Specifically, from Figure 1, the water purifier (110) includes a user interface (120).  Control unit (112) of water purifier.[Note Column 20, lines 49-62]  Wieslander et al.  teach water purifier(110) includes a reverse osmosis filters and pumps which is in operative connection with a PD cycler and is in operative connection with a heater, flow meter, temperature sensor , the water purifier can include a disinfection circuit which is used for cleaning and shown in Figure 16.[Note Column 37 line 25-55 and Column 38, lines 19-65]  Wieslander teach that water purifier is capable of heating the water to a temperature of 70oC. [Note Column 48, lines 26-37]
However, Wieslander et al. do not specifically teach that the pre-filter circuit arrangement and subjecting the prefiltered water to the water purifier reverse osmosis membrane.  
	As stated above Wieslander et al. to provide does teach pre-filtering  circuit including a particle filtration and using  activated carbon filter generically.  The concept of water purification and disinfection has also been taught but not in terms of the colony forming unit range as now claimed.  The water purification device is capable of treating water which is filtered and then introduced into a water purifier which includes5 a fluid circuit including a RO-pump and a Reverse Osmosis, (RO) device arranged to produce purified water; a heating device arranged to10 heat purified water from the RO device to a temperature above 65oC; the water purifying apparatus is further arranged to heat disinfect the fluid circuit using the heated purified water. The system further comprises a line set connected to the purified15 water outlet connector  at a water line connector of the line set wherein the line includes at least one sterile sterilizing grade filter arranged to filter the purified water into sterile purified water.  The concept of providing a filter such as activated carbon filter, the filtering to remove solid prior to reverse osmosis filtration has been taught in Wieslander.  The temperature or hot water disinfection was also been taught in Wieslander et al. as described above using a computer algorithm for controlling the water purification device and PD cycler has been taught and suggested by Wieslander et al. and specifically provide a pre-treated water which has been subjected to prefiltration would have been obvious to one having ordinary skill in the art, in the possession of the teachings of Wieslander et al. rendering the invention as a whole obvious to one having ordinary skill in the art at the time the invention was filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008/105580 teach a portable water purifier which includes a reverse washing function which includes a multiple layer filter for filtering particulates from raw water, passing the water into an activated carbon filter , passing the water into microfilter s and through a reverse osmosis pressure purification device for producing a drinkable purified water and PLC controller associated with the purification device.  Wicotor et al. teach an apparatus for evaluating a condition of a water purification system.  Sendelius , Jansson, et al.  all teach a water purification apparatus and method for cleaning the water purification apparatus.  Turk et al. teach fluid purification methods and devices. Rhode et al. teach system and method for performing alternative and sequential blood and peritoneal dialysis modalities.  Gaignet teach water purification system and methods.  Levin et al. teach a method and arrangement for venting gases from a container in a hemodialysis unit.  Wrazel et al. teach a heat exchanger fluid purification system for dialysis.  Goodfellow teach a method and system for reverse osmosis predictive maintenance. Heyes teaches a dialysis machine.  Crnkovich et al. teach a senor and method of sensing for dialysis machine.  Burbank et al. teach peritoneal dialysis systems and devices.  Gavin et al. teach peritoneal dialysis systems and methods.  Hemann et al. teach dialysis machine for peritoneal dialysis.  Jensen et al. teach systems and method for delivery of peritoneal dialysis.  Heiss teaches a water purifier and method.  Kruger et al. teach peritoneal dialysis system using reverse osmosis.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771